Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Claims 15-20 are allowed.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sevastopolsky (NPL Doc, “Relightable 3D Head Portraits from a Smartphone Video”) in view of O’Hagan et al. (Pub No. US 2021/0287416 A1).

As per claim 1, Sevastopolsky teaches the claimed:
1. A computer-implemented method, comprising:
	retrieving multiple images including multiple views of a subject (In figure 1 on the left where a mobile device is moved around the subject’s head and face to retrieve multiple image views.  Also please see section 3.1, 2nd paragraph as well);
	generating an expression-dependent texture map and a view-dependent texture map for the subject, based on the images (This is shown in figure 2 where the neural rendering step results in the middle in an expression-dependent texture map labelled “Normals” and a view-dependent texture map labeled "Albedo".  
	In this instance, the image of normal pixels (a texture) in figure 2 is expression-dependent.  For example, different expressions made by the subject will affect the surface normals on the face, e.g. around the mouth region.
	In addition, the image of the albedo pixels (another texture) is view-dependent because it depicts the subject from a given viewpoint or perspective (in this instance from a view looking at the side of their head and face).
	Also please see the 2nd to last paragraph in section 1 where they refer to "Given such a video, our system estimates a relightable model ... The points and their descriptors can then be rasterized for novel camera viewpoints, and the rasterizations are processed by a rendering network [3]. In our case, the rendering network outputs per-pixel albedo values, the normal direction, and the shadow map."
	Both the normal texture and albedo textures are based on the images because these are generated using data gathered from the original input images).


Sevastopolsky alone does not explicitly teach the remaining claim limitations.
However, Sevastopolsky in combination with O’Hagan teaches the claimed:
	generating, based on the expression-dependent texture map and the view-dependent texture map, a view of the subject illuminated by a light source selected from an environment in an immersive reality application (Please see Sevastopolsky in figure 1 on the right side where the output includes "Relighted views from a novel viewpoint".  These re-lighted views used the expression-dependent texture map and the view-dependent texture map from figure 2 of Sevastopolsky.  
Sevastopolsky suggest that the purpose for their relighting of the avatar may be to rendering an avatar from a light source selected from an environment in an immersive reality application, e.g., in section 1, 2nd paragraph of Sevastopolsky, they refer to: "However, most 3D displays project the 3D models into either the user surrounding (AR glasses) or the virtual environment (VR headsets, 3D monitors). Thus, to enhance the realism of such models, they should be made relightable in a realistic way according to their environment (real or synthetic)."
O’Hagan more clearly shows an example of the claimed “a view of the subject illuminated by a light source selected from an environment in an immersive reality application” per se.  For example, please see in figure 3 of O’Hagan where the avatar 306 is illuminated from a light source selected from an environment in an immersive reality application to cast a shadow on the ground.  O’Hagan in [0071] “… , another immersive aspect of the representation to interactive user 210, along with various interaction properties that have been described above, is illustrated by simulated lighting effects 316. Specifically, as shown, the representation displayed on screen 214 may be configured to account for simulated lighting effects of real-world light that originates in real world 302 and virtually propagates into virtual world 304 … Therefore, in order to maximize the immersiveness of the experience, the representation may account for and display, as a simulated lighting effect 316, the shadow of interactive user 210 in a manner that bolsters the illusion that real-world light interacts with virtual world 304 in a natural way. Similarly, a shadow of virtual character avatar 306 simulated as being cast from the real-world light that is being accounted for within virtual world 304 is shown as another simulated lighting effect 316.”
Also please see O’Hagan in [0014]” In contrast, as set forth in detail below, ‘immersive character interaction experiences’ described herein refer to character interaction experiences that exceed conventional character interaction experiences in terms of immersiveness, quality, realism, memorability, and/or various other aspects. For example, methods and systems described herein may involve: … 4) extended reality (e.g., augmented reality, mixed reality, virtual reality, etc.) technology” and O’Hagan in [0095] “… For example, data representative of one or more executable applications 1012 configured to direct processor 1004 to perform any of the operations described herein may be stored within storage device 1006”.
In particular, the claimed feature is taught when the avatar relighting operation as described by Sevastopolsky uses the light and illuminated selected within the virtual reality application as taught by O’Hagan);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a view of the subject illuminated by a light source selected from an environment in an immersive reality application as taught by O’Hagan with the system of Sevastopolsky in order to make the appearance of the avatars more realistic by matching their illumination with that of the surrounding environment (O’Hagan in [0071]).  

and providing the view of the subject to an immersive reality application running in a client device (Please see O’Hagan in figure 2 and [0022] where they teach that their system is implemented by a plurality of users each with their own device (client devices) and screen for display (to provide the view).  The view of the subject (shown in figure 3) is provided to an immersive reality application running in a client device when the client is running and viewing an avatar such as 316 in the immersive reality application.  Also please see O’Hagan in [0014]” In contrast, as set forth in detail below, ‘immersive character interaction experiences’ described herein …methods and systems described herein may involve: … 4) extended reality (e.g., augmented reality, mixed reality, virtual reality, etc.) technology” and O’Hagan in [0095] “…applications 1012 configured to direct processor 1004 to perform any of the operations described herein may be stored within storage device 1006” ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the view of the subject to an immersive reality application running in a client device as taught by O’Hagan with the system of Sevastopolsky in order to allow a plurality of remotely located users to share the immersive experience together.  For example, each client immersive virtual reality application allows each of these users to share in the experience even when these users are located far apart from each other.



As per claim 3, Sevastopolsky alone does not explicitly teach the claimed limitations.
However, Sevastopolsky in combination with O’Hagan teaches the claimed:
3. The computer-implemented method of claim 1, wherein generating an expression-dependent texture map and a view-dependent texture map for the subject comprises selecting a lighting configuration for the immersive reality application (Sevastopolsky in figure 7 shows that different an expression-dependent texture maps and a view-dependent texture maps are generated for a plurality of different views and lighting configurations.  Sevastopolsky in figure 2 shows the expression- dependent texture map as the normal map for a given facial expression and a view-dependent texture map as the albedo or the “room light image” for a given lighting configuration.  As mentioned above, O’Hagan in figure 3 and in [0071] teaches that the lighting configuration may be selected for the immersive reality application).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the lighting configuration for the immersive reality application as taught by O’Hagan with the system of Sevastopolsky.  The motivation of claim 1 is incorporated herein.


As per claim 4, Sevastopolsky alone does not explicitly teach the claimed limitations.
However, Sevastopolsky in combination with O’Hagan teaches the claimed:
4. The computer-implemented method of claim 1, wherein generating an expression- dependent texture map and a view-dependent texture map for the subject comprises determining a lighting configuration based on an environment map including multiple lighting configurations in an environment for the subject in the immersive reality application ((Sevastopolsky in figure 4 shows that different an expression- dependent texture maps and a view-dependent texture maps are generated that include multiple lighting configurations (e.g. the room lighting plus additional lighting of various colors).  Sevastopolsky in figure 2 shows the expression- dependent texture map as the normal map for a given facial expression and a view-dependent texture map as the albedo or the “room light image” for a given lighting configuration.  As mentioned above, O’Hagan in figure 3 and in [0071] teaches that the lighting configuration may be selected for the immersive reality application).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the lighting configuration for the immersive reality application as taught by O’Hagan with the system of Sevastopolsky.  The motivation of claim 1 is incorporated herein.

As per claim 5, Sevastopolsky alone does not explicitly teach the claimed limitations.
However, Sevastopolsky in combination with O’Hagan teaches the claimed:
5. The computer-implemented method of claim 1, wherein generating an expression dependent texture map and a view-dependent texture map for the subject comprises determining a location of an environment of the subject in the immersive reality application, a subject orientation in the environment, and a view direction (Sevastopolsky in figure 2 shows the expression- dependent texture map generated as the normal map for a given facial expression and a view-dependent texture map as the albedo or the “room light image”.  Sevastopolsky in figure 2 is aware of the view direction and subject orientation (e.g. orientation of the face of the avatar being rendered).  Sevastopolsky is silent about details regarding a location of an environment of the subject in the immersive reality application.  O’Hagan teaches of these other features, e.g. please see O’Hagan in figure 3 and in [0071] where a location of an environment of the subject in the immersive reality application is determined to create shadowing effects on the ground.  The claimed feature is taught when the expression dependent texture map and a view-dependent texture map for the subject are generated in Sevastopolsky using O’Hagan’s location information to help aid in determining the lighting is the surrounding area of the avatar).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a location of an environment of the subject in the immersive reality application as taught by O’Hagan with the system of Sevastopolsky in order to create a more natural look of the rendered avatars by having their lighting effects and shadows match with their location in the surrounding environment and to be consistent with the real world environment (O’Hagan in [0071]).


As per claim 9, Sevastopolsky teaches the claimed:
9. The computer-implemented method of claim 1, wherein generating a view of the subject comprises identifying a clear shadow boundary from a self-occlusion from a portion of a face of the subject (Please see in figure 9 on the left side where light coming from direction X results in the subject’s nose casting a clear shadow boundary on their own face (self-occlusion)).


As per claim 10, Sevastopolsky alone does not explicitly teach the claimed limitations.
However, Sevastopolsky in combination with O’Hagan teaches the claimed:
10. The computer-implemented method of claim 1, further comprising providing a video of the subject based on animated views of the subject (O’Hagan in [0044] “Character behavior data may thus be understood to represent the behavior (e.g., body motions, facial expressions, etc.) of one or more real-world performers 222 in a form that is usable by system 100 to animate or otherwise give life to a virtual character avatar presented to interactive user 210 on screen 214”) in the immersive reality application (Please see O’Hagan in [0014]” In contrast, as set forth in detail below, ‘immersive character interaction experiences’ described herein …methods and systems described herein may involve: … 4) extended reality (e.g., augmented reality, mixed reality, virtual reality, etc.) technology” and O’Hagan in [0095] “…applications 1012 configured to direct processor 1004 to perform any of the operations described herein may be stored within storage device 1006”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to providing a video of the subject based on animated views of the subject in the immersive reality application as taught by O’Hagan with the system of Sevastopolsky in order to output the avatar movement in real-time to be interactive with the one or more users of the virtual reality application (O’Hagan in [0044]).  

As per claim 11, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Sevastopolsky would have to have some type of processor and memory present in order to function and run on a computer as described by the reference.

As per claims 13 and 14, these claims are similar in scope to limitations recited in claims 3 and 4, respectively, and thus are rejected under the same rationale.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sevastopolsky in view of O’Hagan in further view of Lombardi et al. (NPL Doc, “Deep Appearance Models for Face Rendering”).

As per claim 2, Sevastopolsky alone does not explicitly teach the claimed limitations.
However, Sevastopolsky and O’Hagan in combination with Lombardi teaches the claimed:
2. The computer-implemented method of claim 1, wherein the client device is a virtual reality headset and retrieving multiple images including multiple view of the subject comprises retrieving one or more frames from one or more headset mounted cameras facing a user of the virtual reality headset (Lombardi teaches this feature in figure 1 towards the bottom left where they refer to input from “Images from Camera Mounted on HMD”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retrieve one or more frames from one or more headset mounted cameras facing a user of the virtual reality headset as taught by Lombardi with the system of Sevastopolsky as modified by O’Hagan in order to improve tracking of facial expressions as they change in real time by the user.  This also allows the system to build person-specific trackers and rendering models (Lombardi in section 7, 2nd to last paragraph). 

As per claim 12, this claim is similar in scope to limitations recited in claim 2, and thus is rejected under the same rationale.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sevastopolsky in view of O’Hagan in further view of Leroux et al. (US 2021/0366184 A1).

As per claim 7, Sevastopolsky alone does not explicitly teach the claimed limitations.
However, Sevastopolsky and O’Hagan in combination with Leroux teaches the claimed:
7. The computer-implemented method of claim 1, wherein generating an expression-dependent texture map and a view-dependent texture map comprises retrieving a shadow map to encode a geometric association between a light source in the immersive reality application and the view-dependent texture map (Please see Leroux in the abstract “One or more lights corresponding to the environment are selected. For each light of the one or more lights, a shadow map is generated. The shadow map corresponds to a subframe of the plurality of subframes based on a frustum view oriented at the angle determined for the subframe. The image of the environment is rendered. The rendering includes using the generated shadow map for each light of the one or more lights” and Leroux in [0020] “The term ‘environment’ used throughout the description herein should be understood to include … virtual reality environments, and the like), and augmented reality environments that include both a digital (e.g., virtual) component and a real-world component.” (also see Leroux in [0032] as well).
	In this instance, the shadow map in Leroux encodes a geometric association between each light source and the view of the scene being rendered (view dependent texture map).  The claimed feature is taught when this geometric relationship is encoded in a shadow map of Leroux adding it with the avatar generation and relighting of Sevastopolsky with O’Hagan).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retrieve a shadow map to encode a geometric association between a light source in the immersive reality application and the view-dependent texture map as taught by Leroux with the system of Sevastopolsky as modified by O’Hagan in order to efficiently improve the quality of shadows generated in the scene (Leroux in [0027] and at the end of [0038]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699